Title: To George Washington from Brigadier General William Smallwood, 18 June 1778
From: Smallwood, William
To: Washington, George


                    
                        Dr sir,
                        Camp Valey Forge 18th June 1778
                    
                    I think an enterprize against the Enemy in their present Situation in Philadelphia, would be impolitic, and avail nothing, as they either have it in view to evacuate the City upon an Attack, or throw in a reinforcement, both which would be practicable and in the attempt much might be risk’d, which if crowned with Success, would not afford any material Advantage.
                    From a Comprehensive view of all Circumstances, I think the present position of our Armey is most eligible, and from the present aspect of affairs, and the objects in view, I think a movement from this Possition might be made with as much facility to accomplish our views, as from any other secure Possition on this side of the Deleware, and I think a Possition on the other side will be Critical, and must lay open a vast extent of Country on this side the Deleware; and must Subject our stores and Magazines to Distruction.
                    I would avoid for the present reinforceing the Brigade in the Jersey’s, if the enemy have it in view to retreat rapidly to amboy, or to their Ships off Reedy Island, any reinforcement which this armey could prudently detach, would give them little annoyance, and if they have not this view, but rather to ravage and Plunder, a detachment of light troops might be ordered to reinforce Genl Maxwell and the Militia there, which I think would check their depredations, the views of the enemy if Possible ought to be ascertained before the armey at large cross the Deleware,  otherwise you’l not only lay much more open to them, but risk more on this side than the other, and it is not improbable but they intend to avail themselves by such deceptive appearances of a retreat, It is there Interest to draw you to a General Engagement, yours to avoid the risk of it; ’till your troops are better formd and diciplined, would they not in some Measure have it equally in their power to draw you to an engagement, or recross the Deleware, and destroy the Public stores and Magazines before you could prevent it, these Measures I think if they saw their true Interest they would inevitably pursue, & might they not at any time after effecting this, secure Their retreat in their Ships from the Deleware or Cheseapeak.
                    The next question is in some degree involved and Answered by the foregoing, I apprehend the obstructions they might recieve upon their retreat to Amboy, from the Continental troops already there, and the Militia of Jersey—would not admit of this Armeys Coming up time enough to give them any Material Interruption or Anoyance, nor do I think it would be prudent to Attempt it, but rather more elligible when their retreat was fixed, to proceed Immediately to the North River by the most direct rout, to secure the Important Communication between the Eastern and Southern states, which to me seems to be an object of greater Importance, and more worthy our Attention, than in attempting, in an imperfect manner, to harrass them upon a retreat.
                    If it should be thought most Eligible to move the Armey over the Deleware and attack the Enemy on their March, I should judge it more prudent that the attack should be partial than General, As I have but just arrived at this Encampment and know Nothing of the Number or Disposition of the Sick, I cannot with propriety give an Opinion respecting their greater security, and upon the removal of the Armey in the Instance of the Enemey’s retreat, the stores in this State can be in no great danger, and their removal might only take place occasionally as the Armey required them, but in the other Instance should our Armey cross into Jersey, and the Enemy keep their Possition Contiguous to the Deleware with their flatt bottom boats, it would then be expedient, to move them back to Some place of greater security, if this could be effected in time which I doubt Much. I have the honor to remain Your Excellency’s most Obt Hble Servt
                    
                        W. Smallwood
                    
                